      Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 1 of 6 PageID #: 447




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

 MICHAEL MCAFEE,                                            )
                                                            )
                 Plaintiff,                                 )
                                                            )
           vs.                                              )            Case No. 4:18-cv-1486-MTS
                                                            )
 FREDERICK LEMONS &                                         )
 JESSE MEINDHART,                                           )
                                                            )
                 Defendants.                                )

                                        MEMORANDUM AND ORDER

             This case is before the Court on Defendants Frederick Lemons and Jesse Meindhart’s

  Second 1 Motion for Summary Judgment, Doc. [52]. The matter is fully briefed and ready for

  adjudication. For the reasons stated herein, the Court will grant the Motion.

I.           Background

             In November 2016, a jury in the Circuit Court of St. Louis County convicted Michael

 McAfee, the Plaintiff here, of first-degree murder and armed criminal action for shooting his ex-

 girlfriend, Keisha Powell, to death. State v. Michael McAfee, 15SL-CR02152-01 (21st Jud. Cir.

 of Mo.); Docs. [54-1], [54-4]. Before his criminal trial, McAfee filed a Motion to Suppress

 incriminating statements he made to law enforcement. Doc. [54-2]. In that motion, he asserted

 that his statement “was not voluntary” and that he was “subjected to mental and physical duress.”

 Id. ¶¶ 1, 3. The trial court “received evidence” and “reviewed the audio/video recording” of

 McAfee’s interview. Doc. [54-3]. It denied his motion to suppress, finding his statements were

 “voluntary.” Id. ¶ 10. The court found “no evidence” that law enforcement used “threats,

 violence, [or] direct or implied promises.” Id. ¶ 7. In addition, the court found “no evidence”


  1
      The Court previously denied the first Motion for Summary Judgment based on procedural defects. See Doc. [48].
    Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 2 of 6 PageID #: 448




that Plaintiff’s rights under the Fourth, Fifth, or Fourteenth Amendments were violated during

the interview. Id. ¶ 9. After the jury found Plaintiff guilty of both counts, 2 the Missouri Court of

Appeals affirmed his convictions and found “no error in the admission of evidence” in Plaintiff’s

case. State v. McAfee, 545 S.W.3d 878, 879 (Mo. Ct. App. 2018) (per curiam).

         In this suit, McAfee brought a civil claim under 42 U.S.C. § 1983 alleging excessive

force against the two law enforcement officers who interviewed him, the ones to whom he made

the incriminating statements he sought to suppress in his criminal trial, Defendants Frederick

Lemons and Jesse Meindhart. 3 Doc. [15]. McAfee alleges that while Defendants Lemons and

Meindhart questioned him regarding Ms. Powell’s murder, they “became physically abusive to

him.” Id. at 6. McAfee asserts Lemons “punched [him] in his eyes and head” and then

Meindhart “punched [him] in his face and the side and the back of his head.” Id. at 7.

         In his deposition in this case, McAfee testified that he had “[j]ust one” interaction with

Defendants Lemons and Meindhart, the interview during which he claims they repeatedly struck

him. Doc. [54-5] at (21:22–22:3). In fact, McAfee said he did not see Defendants again until the

court proceedings in his criminal case. Id. at (43:16–25). McAfee testified that during his single

interaction with Defendants, the interview, each Defendant hit him multiple times. Id. at (37:4–

5). The violence, McAfee claimed, started soon after the interview began. Id. at (35:14–19)

(“[I]t wasn’t even long in[to] the interview because I kept saying that I didn’t know what they

w[ere] talking about.”). McAfee claimed the beating was so severe that he had to “put [his] hand

up” so Defendants would not “disfigure” him. Id. at (37:1–4). McAfee claimed Defendant

Lemons hit him “so many times,” id. at (38:4–6), and that he believed Lemons and Meindhart

were going to kill him, id. at (37:11–13).

2
  At trial, Plaintiff recanted the statements he made to law enforcement that he had tried to suppress, and he claimed
they were “beat out of him.” Doc. [54-4]. The jury found him guilty on both counts.
3
  Plaintiff also brought other claims against other Defendants, which the Court previously dismissed. See Doc. [16].
                                                        -2-
        Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 3 of 6 PageID #: 449




 II.          Summary Judgment Standard

              A district court must grant a motion for summary judgment “if the movant shows that

       there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

       matter of law.” Fed. R. Civ. P. 56(a); see also Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir.

       2013). The movant “bears the initial responsibility of informing the district court of the basis for

       its motion” and must identify “those portions of [the record] . . . which it believes demonstrate

       the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

       (1986). If the movant does so, the nonmovant must respond by submitting evidentiary materials

       that set out “specific facts showing that there is a genuine issue for trial.” Id. at 324 (quotation

       marks omitted). “On a motion for summary judgment, ‘facts must be viewed in the light most

       favorable to the nonmoving party only if there is a “genuine” dispute as to those facts.’” Ricci v.

       DeStefano, 557 U.S. 557, 586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

III.          Discussion

              Defendants argue they are entitled to summary judgment because collateral estoppel bars

       Plaintiff’s claims in this suit since the court in McAfee’s criminal case already found he made his

       statements voluntarily and that no threats or violence occurred during the interview.          It is

       “beyond doubt” that the defense of collateral estoppel, or issue preclusion, is available in a

       § 1983 action. Baker v. McCoy, 739 F.2d 381, 384 (8th Cir. 1984). To determine whether it is

       warranted here, the Court looks to Missouri law on collateral estoppel. Id.

              Under Missouri law, “[c]ollateral estoppel, or issue preclusion, is used to preclude the

       relitigation of an issue that already has been decided in a different cause of action.” Brown v.

       Carnahan, 370 S.W.3d 637, 658 (Mo. banc 2012). Before a prior adjudication can be given

       preclusive effect, four elements must be shown:


                                                      -3-
 Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 4 of 6 PageID #: 450




       (1) the issue decided in the prior action was identical to the issue presented in the
       later action; (2) the prior action resulted in a judgment on the merits; (3) the party
       against whom estoppel is asserted was a party or was in privity with a party to the
       prior action; and (4) the party against whom collateral estoppel is asserted had a
       full and fair opportunity to litigate the issue in the prior action.

Daniels v. Terranova, 611 S.W.3d 799, 811 (Mo. Ct. App. 2020).

       Two particularly on-point cases regarding collateral estoppel under Missouri law guide

the Court here. In Baker v. McCoy, 572 F. Supp. 266, 267 (E.D. Mo. 1983), aff’d, 739 F.2d 381

(8th Cir. 1984), a convicted murderer brought a § 1983 claim against law enforcement officers

alleging that they had beaten him after his arrest. Prior to his criminal trial for murder, he moved

to suppress an incriminating statement he made while in the custody of the defendants in the later

civil suit. Id. The criminal court held a hearing, found he had not been beaten prior to the

statement, and denied the motion to suppress. Id. at 268. He later was convicted of murder. Id.

The district court found in his § 1983 case that collateral estoppel under Missouri law precluded

his claim since all four elements were met, and the Court of Appeals for the Eighth Circuit

affirmed. Id. at 270; Baker, 739 F.2d at 385.

       In Simmons v. O’Brien, 77 F.3d 1093, 1095 (8th Cir. 1996), the Eighth Circuit found in a

near-identical case that the plaintiff’s § 1983 claims were barred by collateral estoppel under

Missouri law because plaintiff’s excessive force claims necessarily were litigated and decided

against him at the suppression hearing he sought in his criminal case. Regarding the first

element, the Eighth Circuit found the issue was identical “even though the state trial judge made

no explicit findings of fact and law” because the criminal court “necessarily decided” the

excessive force issue by denying the motion to suppress. Id. at 1096. The court further found

his conviction and the denial of the motion to suppress were on the merits, and that he was a

party to the prior proceeding. Id. Further, Missouri, through the suppression hearing, afforded


                                                -4-
 Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 5 of 6 PageID #: 451




him a full and fair opportunity to litigate the claims now raised in the § 1983 action, and he had

full incentive to litigate the issues. Id. at 1096–97.

       Baker and Simmons demonstrate all four elements of collateral estoppel are present here.

First, the issue decided in McAfee’s criminal case is identical to the issue presented here. In his

criminal case, McAfee sought to suppress the statements he made to Defendants Lemons and

Meindhart during the interview in which he claims they beat him. Doc. [54-2]. In his motion to

suppress he asserted that his statement “was not voluntary” and that Lemons and Meindhart

“subjected [him] to mental and physical duress.”         Id. ¶¶ 1, 3.   The trial court denied the

suppression motion, found his statements “voluntary,” and specifically found “no evidence of

threats, violence, [or] direct or implied promises.” Doc. [54-3] ¶¶ 7, 10. It likewise found “no

evidence” that Plaintiff’s rights under the Fourth, Fifth, and Fourteenth Amendments were

violated. Id. ¶ 9.

        The remaining three elements also are plainly met. Meeting the second element, the prior

action resulted in a judgment on the merits. After denying McAfee’s motion to suppress, a jury

found him guilty, and the Missouri Court of Appeals affirmed his convictions. McAfee, 545

S.W.3d at 878. Third, McAfee was the party in his own prior criminal action, and fourth, he had

a full and fair opportunity to litigate the issue as well as the incentive to do so. His attorney

argued to the criminal court that it should suppress the statements. And at his criminal trial,

McAfee recanted the statements he made to Lemons and Meindhart and claimed they were “beat

out of him.” Doc. [54-4]. The jury found him guilty on both counts. While McAfee generally

argues against summary judgment, he did not dispute any of these facts regarding his criminal

case—let alone point to evidence in the record to create a genuine dispute.          Accordingly,

collateral estoppel precludes McAfee’s present claims.


                                                 -5-
    Case: 4:18-cv-01486-MTS Doc. #: 71 Filed: 03/22/21 Page: 6 of 6 PageID #: 452




        Even if collateral estoppel did not preclude McAfee’s claims, however, he would lose

anyway because his claims are false and detached from reality. A video recorded the interview

at issue, see Doc. [54-6], as Plaintiff acknowledged in his deposition, id. at (38:7–9). The Court

viewed that video—the same video the criminal court viewed—in its entirety. See Docs. [54-3]

at 1; [54-4] at 4. The video shows McAfee enter the interrogation room in which Lemons and

Meindhart were waiting. Lemons and Meindhart introduce themselves, McAfee provides his

name and personal information, and the interview proceeds. At no point in the video do Lemons

or Meindhart strike, punch, or make even the slightest harmful physical contact with McAfee,

and at no point in the video does McAfee ever appear to be or act injured. Recall that McAfee

testified in his deposition that he was around Lemons and Meindhart only one time, and that they

began striking him shortly into their interrogation. 4 Having viewed the video of him with

Lemons and Meindhart, the Court can say McAfee’s claim is unequivocally untrue.

        Accordingly,

        IT IS HEREBY ORDERED that Defendants’ Second Motion for Summary Judgment,

Doc. [52], is GRANTED. All other pending Motions are DENIED as moot.

        An appropriate Judgment will accompany this Memorandum and Order.

Dated this 22nd day of March, 2021.




                                                    MATTHEW T. SCHELP
                                                    UNITED STATES DISTRICT JUDGE



4
  Benign details McAfee gave about the interview are true, showing it was that single encounter with Lemons and
Meindhart that McAfee references. See, e.g., Doc. [15] (the date it occurred); Doc. [54-5] at (50:16–18) (what
Defendants wore); id. at (42:14–16) (the food and drink Defendants provided McAfee); id. at (27:7–12) (Defendants
allowing McAfee’s handcuffs to be removed).
                                                     -6-
